                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
PERRY R. SILVERMAN,

                       Plaintiff,

                                                      Civil Action 2:18-cv-1281
       v.                                             Chief Judge Edmund A. Sargus
                                                      Magistrate Judge Jolson

I.C. SYSTEM, INC.,
                       Defendant.



                            REPORT AND RECOMMENDATION

       On October 23, 2018, Plaintiff filed a motion for leave to proceed in forma pauperis under

28 U.S.C. § 1915(a). (Doc. 2). Plaintiff, however, did not include his signature or date on his

affidavit in support, and the Court issued a deficiency notice. (Doc. 3). Plaintiff then filed a

corrected motion. (Doc. 4). For the following reasons, the Court finds that it cannot grant Plaintiff

in forma pauperis status.

       In Adkins v. E.I. DuPont de Nemours & Co., Inc., 335 U.S. 331 (1948), the Supreme Court

set forth the legal standard applicable to a motion to proceed in forma pauperis. An affidavit of

poverty is sufficient if it reflects that the plaintiff cannot pay the Court’s filing fee without

depriving himself and his dependents the “necessities of life.” Id. at 339 (internal quotation marks

omitted). Although the plaintiff need not be totally destitute in order to proceed in forma pauperis,

paying the filing fee must be more than a mere hardship. See Foster v. Cuyahoga Dep’t of Health

& Human Servs., 21 F. App’x 239, 240 (6th Cir. 2001) (noting that “the question is whether the

court costs can be paid without undue hardship”). Consequently, unless it is clear that the one-
time payment of the Court’s filing fee will render the plaintiff unable to provide for himself and

his dependents, the Court cannot grant him in forma pauperis status. See Adkins, 335 U.S. at 339.

       In Plaintiff’s affidavit, he explains that he is employed and earns $1,600.00 per month and

that his spouse earns $2,602.00 per month. (Doc. 2 at 2). While Plaintiff states that he has $50.00

in his bank account, he also states that he has received $10,260.00 in social security over the last

twelve months and $20,800.00 from the law firm Fitrakis & Gadell-Newton. (Id.). Plaintiff’s

expenses include car payments, student loans, credit card payments, medical bills, utility bills,

rent, and gas, totaling $4,325.00. (Id. at 3).

       Based on the information Plaintiff provided in his affidavit, it appears that he has access to

sufficient assets such that paying the one-time filing fee of $400.00 would not impose an undue

hardship upon him. At base, with a household monthly income of $4,202.00 and no dependents,

paying the filing fee would not cause Plaintiff to deprive himself the necessities of life.

Accordingly, it is RECOMMENDED that Plaintiff’s motion for leave to proceed in forma

pauperis (Doc. 4) be DENIED and that Plaintiff’s earlier deficient motion for leave to proceed in

forma pauperis (Doc. 2) be DENIED as moot.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in




                                                   2
part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: October 26, 2018                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
